DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 220, 221, 237, 240 and 242 are objected to because of the following informalities:
Regarding claim 220 and 221 add –a—before cross-section
Regarding claim 237, “the lateral portions” should read –lateral portions—
Regarding claim 240, add –wherein- before “the ridge”
Regarding claim 242, the claim should depend on claim 241 not 232
  	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 217- 226, 237 and 243-245 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 2018/0177965), hereinafter Patel.
Regarding claim 217, Patel teaches a patient interface (Fig. 1) comprising:
a plenum chamber (chamber 2125) pressurizable to a therapeutic pressure of at least 5 cm H2O above ambient air pressure (paragraph 155, typical treatment pressures of about 3 to about 25 cmH2O), said plenum chamber including a plenum chamber inlet port sized and structured to receive a flow of air at the therapeutic pressure for breathing by a patient (Fig. 4:2114, paragraph 137 opening communicates with connector 2105);
a first seal-forming structure constructed and arranged to form a seal with a region of the patient’s face surrounding an entrance to the patient’s mouth such that the flow of air at said therapeutic pressure is delivered to the mouth (paragraph 137, Fig. 5: oral region 2166, paragraph 146), the first seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient’s respiratory cycle in use (paragraph 146, surrounds the oral opening) ;
a second seal-forming structure (paragraph 148, region 2168 surrounds nasal opening 2124) constructed and arranged to form a seal with a region of the patient’s face surrounding an entrance to the patient’s nose such that the flow of air as said therapeutic pressure is delivered to the patient’s nose, the second seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient’s respiratory cycle in use (paragraph 148); and 
a vent structure to allow a continuous flow of gases exhaled by the patient from an interior of the plenum chamber to vent to ambient, said vent structure being sized and shaped to maintain the therapeutic pressure in the plenum chamber in use (paragraph 132, bias holes 2110 exhaust air and flush CO2, may be provided on the mask shell, on the mask seal or any combination of connector, shell and seal);
the patient interface further comprising:
a pair of spaced apart support portions (paragraph 151, Fig. 10: 2163) provided within the plenum chamber on opposite sides of the interface between the second seal forming structure and an anterior wall of the plenum chamber (Fig. 10), wherein the support portions are configured to oppose compression in an anterior-posterior direction (paragraph 151, supports 2163 can help maintain a separation between a rear wall of the mask seal and  front wall of the mask seal in response to forces experienced during use), and wherein the support portions are provided to portions of the second seal forming structure which seal, in use, against the patient’s lip superior. (Fig. 10, support portions 2163 are in the second seal-forming structure, which seals under the user’s nose, paragraph 148, paragraph 128, contacts the upper lip or transition region between the underside of the nose and upper lip) 

Regarding claim 218, Patel teaches the patient interface of claim 217, and further teaches wherein each support portion comprises a strut. (paragraph 142, paragraph 151, as defined in the instant application a strut is take to be a structural component designed to increase compression resistance of another component in at least one direction.

Regarding claim 219, Patel teaches the patient interface of claim 217, and further teaches wherein the support portions are connected to portions of the second seal forming structure which, in use, seal to the patient’s lip superior, directly inferior to the lower corners of the patient’s nose. (Fig. 10, paragraph 128, paragraph 148)

Regarding claim 220, Patel teaches the patient interface of claim 217, and further teaches wherein the support portions are curved when viewed in cross-section parallel to a sagittal plane. (Fig. 14: 2163 is curved as shown in section 14 from Fig. 11)

Regarding claim 221, Patel teaches the patient interface of claim 217, wherein the support portions are curved when viewed in cross-section parallel to a frontal plane. (Fig. 9, shows support portions curved from a side view, Fig. 10 shows support portions 2163 curved, Figs. 19-21)

Regarding claim 222, Patel teaches the patient interface of claim 217, and further teaches wherein the plenum chamber comprises an oral portion and a nasal portion. (see below)

    PNG
    media_image1.png
    632
    710
    media_image1.png
    Greyscale


Regarding claim 223, Patel teaches the patient interface of claim 222, and further teaches wherein each support portion is connected to the oral portion of the plenum chamber adjacent a boundary of a lateral side wall portion of the oral portion and a lateral side wall portion of the nasal portion.  (See Fig. 20 which show a section as shown in Fig. 11) 

Regarding claim 224, Patel teaches the patient interface of claim 222, and further teaches wherein each support portion is connected to the oral portion of the plenum chamber adjacent a boundary of an anterior wall portion of the oral portion and an anterior wall portion of the nasal portion. (Fig. 14 shows support portion 2163 connected to the oral portion adjacent an anterior wall of the nasal and oral portions. Section 14 is shown in fig. 11)

Regarding claim 225, Patel teaches the patient interface of claim 222, and further teaches wherein lateral side wall portions of the plenum chamber curve inwardly adjacent a boundary with the nasal portion, wherein each support portion is substantially contiguous with an adjacent lateral side wall portion. (Fig. 8, Fig. 14, Fig. 24) 

Regarding claim 226, Patel teaches the patient interface of claim 217, and further teaches wherein the patient interface further comprises a positioning and stabilizing structure configured to generate a force to hold the seal-forming structure in a therapeutically effective position on the patient’s head. (Fig. 1: 2180, paragraph 161)

Regarding claim 237, Patel teaches the patient interface of claim 217, and further teaches wherein posterior surface of the lateral portions of the second seal forming structure slope in a superior-anterior direction from a boundary of the first and second seal forming structures. (Fig. 14)

Regarding claim 243, the patient interface of claim 217, wherein each support portion of the pair of support portions is directly connected to the second seal forming structure and the anterior wall of the plenum chamber. (Figs 8, 9, 10, the support portions 2163 are part of the second seal forming structure which forms part of the anterior wall of the plenum chamber. The support portions 2163 are part of seal 2104 so is directly connected to all areas of the seal.)

Regarding claim 244, the patient interface of claim 217, wherein at least a portion of each of the pair of support portions is disposed inferior to a nasal aperture of the second seal-forming structure, the inferior direction extending perpendicular to the anterior-posterior direction. (Fig. 22, the bottom portion of 2163 is inferior to the nasal opening)

Regarding claim 245, Patel teaches the patient interface of claim 217, and further teaches wherein the portions of the second seal forming structure are configured to contact the patient proximate to entrances to the nares where the ala meets the area above the lip superior. (paragraph 128, paragraph 148) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 238- 240 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Barlow et al (US 2013/0213400), hereinafter Barlow.
Regarding claim 238, Patel teaches the patient interface of claim 217, but does not teach wherein a boundary between the first seal-forming structure and the second seal-forming structure comprises a ridge.
However, Barlow teaches a similar mask (fig. 132) with a boundary between a first seal-forming structure (Fig. 122: 249) and a second seal forming structure (Fig. 132: 247) comprises a ridge.  (Fig. 132: 249)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Patel with the ridge as taught by Barlow to provide nasal and oral portions which are visually distinct which may assist the patient with aligning the mask, paragraph 132)

Regarding claim 239, Patel in view of Barlow teaches the patient interface of claim 238, wherein:
and the ridge forms an angle between the first seal-forming structure and the second seal-forming structure, the angle is between about 20 degrees and about 90 degrees. (Fig. 132, per MPEP 2125 drawings may anticipate claims if they clearly show the structure which is claimed)
Patel in view of Barlow does not teach that the ridge has a radius of curvature of less than 2mm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Patel in view of Barlow to have a ridge having a radius of curvature of less than 2mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v TEC Syst., Inc.. In the instant case, the device of Patel in view of Barlow would not operate differently with the claimed radius since the claimed radius would still provide the distinct nasal and oral areas. Further the applicant places no criticality on the claimed radius, indicating that the radius may be less than 2mm. (Specification paragraph 247)

Regarding claim 240, Patel in view of Barlow teaches the patient interface of claim 238, and Barlow further teaches the ridge extends across substantially an entire boundary between the first seal forming structure and second seal forming structure. (Figs. 132-134)

Claims 241 and 242 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Smith et al (US 2015/0128954), hereinafter Smith.
Regarding claim 241, Patel teaches the patient interface of claim 217, wherein;
the first seal-forming structure is connected to an oral portion of the plenum chamber (paragraph 146, the first seal forming structure surrounds the oral portion); 
the second seal-forming structure is connected to a nasal portion of the plenum chamber (paragraph 148, the second seal forming portion surrounds the nasal portion); and
at least a portion of the oral portion of the plenum chamber comprises a flexible shell (paragraph 134, 137, paragraph 133 fairly rigid so not completely rigid), and wherein
at least one component is releasable connected to the flexible shell (paragraphs 129, 162, elbow connector or mask frame), wherein the at least one component is stiffer than a portion of the flexible shell adjacent the at least one component, (paragraph 132, attached to a polycarbonate elbow)
wherein the plenum chamber is at least partially formed by a shell (Fig. 4: 2102) and the vent structure is provided to the shell. (paragraph 132, exhaust may be provided in the shell)
Patel does not teach wherein the flexible shell is formed from a material having a Young’s modulus of less than 0.4GPa.
However, Smith teaches a mask with a shell (Fig. 2: 204) wherein the flexible shell is formed from a material having a modulus of less than 0.4GPa. (paragraph 137, the flexible shell should be less than 480 MPa. )
It would have been obvious to a person of ordinary skill in the art before the filing date of the invention to have provided Patel with the Young’s Modulus of less than 0.4GPA as taught by Smith in order to provide a shell which can conform the interface to a particular facial geometry. (paragraph 138)

Regarding claim 242, Patel in view of Smith teaches the patient interface of claim 232, and Smith further teaches wherein the at least one component comprises one or more of a vent module (the elbow contains a vent, paragraph 132); a headgear connector; a headgear connector connected to a rigidizing arm; a rigidizing member; a less flexible shell portion. (paragraph 132, connected to a mask frame)

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785